DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  the extraneous term “zero,” should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 2006/0293470).
Cao teaches a process for olefin polymerization in the presence of a spray-dried metallocene catalyst (see Abstract):
 
    PNG
    media_image1.png
    247
    399
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    365
    400
    media_image2.png
    Greyscale

When (i) both CpA and CpB are independently selected from substituted and unsubstituted cyclopentadienyl, Cao’s formula (I) would meet the limitation of metallocene (I) of the instant claims; (ii) both CpA and CpB are independently selected from substituted and unsubstituted tedrahydroindenyl, Cao’s formula (I) would meet the limitation of metallocene (III) of the instant claims; and (iii) one of CpA and CpB is selected from substituted and unsubstituted cyclopentadienyl, and the other one of CpA and CpB is selected from substituted and unsubstituted tedrahydroindenyl, Cao’s formula (I) would meet the limitation of metallocene (II) of the instant claims.
Thus, it would have been obvious to a skilled artisan at the time the invention was made to employ Cao’s teaching to prepare various spray-dried metallocene 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/           Primary Examiner, Art Unit 1763